Citation Nr: 1743404	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-35 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD).

2.  Entitlement to increased ratings for a lumbar spine disability.

3.  Entitlement to an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1973 and from October 1985 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned at a January 2014 hearing at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claims of entitlement to an increased rating for PTSD, an increased rating for a lumbar spine disability, and an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2016). 

In February 2017, the Veteran, through the authorized representative, withdrew the appeal regarding the claims for entitlement to an increased rating for PTSD, an increased rating for a lumbar spine disability, and an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for PTSD, an increased rating for a lumbar spine disability, and an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose, and the appeal of those issues is dismissed.



ORDER

The appeal for entitlement to an increased rating for PTSD is dismissed.

The appeal for entitlement to an increased rating for a lumbar spine disability is dismissed.

The appeal for entitlement to an increased rating for a residual scar with characteristic disfigurement, status post excision of basal cell carcinoma on the right external nose is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


